DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims foreign priority to EP17203671.7 and EP17204531.2 filed on 11/24/2017 and 11/29/2017, respectively. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
	Claims 11-15 have been canceled. Claims 1-10 and 16-17 are currently pending and have been examined on their merits. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/18/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Drawings
The drawings are objected to because figures 3 and 4A have text which too small to be readable. These drawings should be canceled or amended such that the text within the figures is clear enough to be readable when reproduced. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
the subspecies name “Longum” should not be capitalized in page 5, line 15.
the abbreviated microorganisms listed in the descriptions of figures 1-8 should be italicized (p. 11, line 17 through p. 13, line 3)
the microorganism Bifidobacterium longum should be italicized in page 30, line 4. 
the microorganism Bifidobacterium breve should be italicized in page 31, line 26.
the microorganism B. longum should be italicized in page 35, line 12.
The disclosure is further objected to because it contains embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks are present in the following locations: page 19, lines 11-12; page 20, lines 5-6; page 24, line 14; page 31, line 8, 13, 16, 17, 18, and 19; page 32, lines 21 and 22; and page 34, line 10.
Appropriate correction is required.

Claim Objections
Claim 1-5 and 7 are objected to because of the following informality: The taxonomic abbreviation “ssp” recited in these claims should be punctuated with a period.
Claim 7 is further objected to because “Claim 1” in line 3 should not be capitalized.
Claim 16 is objected to because there is a comma missing after the phrase “The composition according to claim 1”.
Claim 17 is objected to because the abbreviation “cfu” should be capitalized so that it properly reads “CFU”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of the following recited strains deposited with the National Collection of Industrial and Marine Bacteria (NCIMB):
Bifidobacterium longum ssp. suis APC1461 deposited on 09/29/2017 (page 15, line 31 through page 16, line 2);
Bifidobacterium longum ssp. longum APC1473 deposited on 09/29/2017 (p. 16, lines 4-8);
Bifidobacterium longum ssp. longum APC1476 deposited on 09/29/2017 (p. 16, lines 10-14);
Bifidobacterium longum ssp. longum APC1478 deposited on 09/29/2017 (p. 16, lines 16-20);
Bifidobacterium longum ssp. longum APC1480 deposited on 09/29/2017 (p. 16, lines 22-26);
Bifidobacterium longum ssp. longum APC1503 deposited on 09/29/2017 (p. 16, lines 28-32);
Bifidobacterium longum ssp. longum APC289 (DPC 6317) deposited on 09/29/2017 (p. 17, lines 1-5);
Bifidobacterium longum ssp. longum APC293 (DPC 6321) deposited on 09/29/2017 (p. 17, lines 6-11);
Bifidobacterium longum ssp. longum APC295 (DPC 6362) deposited on 09/29/2017 (p. 17, lines 13-17);
Bifidobacterium longum ssp. longum APC1462 deposited on 09/29/2017 (p. 17, lines 19-23);
Bifidobacterium longum ssp. longum APC1465 deposited on 09/29/2017 (p. 17, lines 25-29);
Bifidobacterium longum ssp. longum APC1464 deposited on 10/05/2017 (p. 17, line 31 through p. 18, line 2);
Bifidobacterium longum ssp. longum APC1468 deposited on 10/05/2017 (p. 17, lines 4-8);
Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicant or assignee or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring: 
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
the deposits will be replaced if they should become non-viable or non-replicable
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1)	The name and address of the depository;
2)	The name and address of the depositor;
3)	The date of deposit;
4)	The identity of the deposit and the accession number given by the depository;
5)	The date of the viability test;
6)	The procedures used to obtain a sample if the test is not done by the depository; and
7)	A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 17 depends from claim 1 and lacks clarity because there are two reasonable interpretations for the claim. The claim could be interpreted to mean that the composition comprises at least 106 CFU per gram of each strain within the cohort or alternatively could be interpreted to mean that the multi-strain composition comprises a combined amount of at least 106 CFU per gram. The specification does not provide any examples or definitions which would aide in determining the metes and bounds of this claim. 
	For the purpose of compact prosecution, the claim will be examined as if it recited the combined amount of the multi-strain composition is at least 106 CFU per gram. The claim should nonetheless be amended to particularly point out and distinctly claim the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Bifidobacterium longum). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-10 and 16-17 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-10 and 16-17 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-10 and 16-17 are directed to a composition comprising a cohort (at least five strains from the same species, ideally of the same sub-species; defined by applicant in p. 20, lines 17-19) isolated from infant feces (p. 30, lines 4-10). 
For the purpose of determining markedly different characteristics, the claimed microorganism’s closest natural counterpart is the Bifidobacterium longum found in nature. There is no evidence in the specification that demonstrates that the instantly claimed Bifidobacterium longum strains have any markedly different characteristics from naturally occurring Bifidobacterium longum.
	Therefore the answer to this prong for claims 1-10 and 16-17 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 1-5 and 7-9 do not recite additional elements which integrate the JE into a practical application.
	Claim 6 recites “…in which the cohort of isolated strains of Bifidobacterium longum together contain at least 60% of the total gene repertoire of the Bifidobacterium longum pangenome”. This limitation is merely a description of the characteristics of the cohort of isolated strains and does not effect a transformation or reduction of the Bifidobacterium longum strains to a different state or thing.
	Claims 10 and 16 recite “…in which the composition is an infant milk formula” and “…selected from a food or dietary supplement composition”, respectively. There is no evidence presented in the specification that the claimed formulations effect a transformation or reduction of the Bifidobacterium longum strains to a different state or thing. For example, the claimed Bifidobacterium longum strains can merely be added to an infant milk formula or a food without altering or transforming the judicial exceptions.
	Claim 17 recites “…comprising at least 106 cfu per gram”. There is no evidence presented in the specification that a composition comprising bacteria in the claimed amount effects a transformation or reduction of the Bifidobacterium longum strains to a different state or thing.
	Therefore the answer to this prong for claims 1-10 and 16-17 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 10 and 16 “…in which the composition is an infant milk formula” and “…selected from a food or dietary supplement composition”, respectively. These elements do not amount to significantly different than the JE such that they provide an inventive concept as formulation of Bifidobacterium longum strains in infant milk formula and food or dietary supplements is merely well-understood, routine, conventional activity in the field. For example, Donnet-Hughes et al. (WO 2006/108824 A1) provides that bifidobacteria have “attracted considerable attention” since they’ve been found to exhibit valuable properties if ingested (p. 1, lines 9-14) and has been proposed to add probiotics to infant formula to encourage gut colonization to take place and to promote colonization with “good” bacteria rather than harmful bacteria (p. 1, lines 30-34). Furthermore, Donnet-Hughes et al. provides a teaching of infant milk formulations comprising Bifidobacterium longum and mechanisms by which the formula may benefit infants (p. 3, line 23 through p. 4, line 2; p. 7, lines 12-25; claims 7 and 13-14).
	Therefore, the answer to step (2B) for claims 1-10 and 16-17 is no.
Conclusion
Claims 1-10 and 16-17 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett 1 (Archives of Disease in Childhood Fetal and Neonatal Edition, 2015, Vol. 100(5), page F1-F6; cited in IDS filed 08/18/2020 but a more legible copy is attached), as evidenced by Arboleya et al. (BMC Genomics, 2018, Vol. 19(33), pages 1-16; cited in IDS filed 08/18/2020).
Barrett 1 teaches the isolation and detection of Bifidobacterium strains from healthy infants on three different feeding regimens. One group was fed commercially available infant formula supplemented with a prebiotic, a second was fed a commercially available formula without prebiotic, and the third was breastfed (p. F2, left col., par. 6). Fecal samples were collected from each subject at 1, 4, and 27 weeks of age (p. F2, right col., par. 2). Bifidobacteria were cultured from a majority of infants in each test time point and Bifidobacterium longum was the dominant strain among each group (p. F3, left col., par. 2 through p. F4, left col., par. 2; figures 1-3). 
	Regarding claims 1-2, 4, and 8-9, Barrett 1 teaches that the isolated bacteria were sequenced and identified (p. F2, right col., par. 5) and a total of 173 Bifidobacterium strains were isolated across all three groups (p. F4, left col, par. 2; summarized in table 2). Although Barrett 1 does not name the specific strains of Bifidobacterium longum which are recited in the instant claim, Arboleya et al. (hereinafter Arboleya) teaches the assessment of genetic and metabolic diversity in a set of 20 Bifidobacterium longum strains which had previously been isolated from infants (p. 2, right col., par. 3). Arboleya teaches that the strains disclosed by Barrett 1 were B. longum strains APC1461, APC1473, APC1476,  APC1478,  APC1480, APC1503, APC1462, APC1465, APC1464, APC1468, APC1504, and APC1477 (table 1). Thus, although Barrett 1 does not specifically recite the names of the Bifidobacterium longum strains, the strains were nonetheless disclosed by Barrett 1 as evidenced by Arboleya.
	Barrett 1 does not teach the combination of these strains into a cohort of at least five isolated strains of Bifidobacterium longum. 
Barrett 1 teaches that studies suggest bifidobacteria isolated from infant gut exhibit strong mucosal adhesive properties in comparison to the bifidobacterial species isolated from adults and probiotic intervention with strains exhibiting good adhesive properties may thereby increase the levels of bifidobacteria through to adult (p. F5, left col., par. 1), that individuals harbor their own specific bifidobacterial microbiota at the strain level (p. F4, right col, par. 1), and further teaches that a more diverse microbiota in early life may prevent allergy development (p. F4, right col., par. 3). 
Since Barrett 1 provides a suggestion that increased strain diversity would be beneficial, it would be particularly advantageous to include as many diverse Bifidobacterium longum strains as possible in the cohort composition. Therefore, Barrett 1 provides a suggestion to combine all, or several strains (at least five, at least six, or at least eight; corresponding to claims 1, 8, and 9, respectively) of isolated Bifidobacterium longum selected from the group consisting of B. longum APC1461, APC1473, APC1476,  APC1478,  APC1480, APC1503, APC1462, APC1465, APC1464, APC1468, APC1504, and APC1477. A person having ordinary skill in the art could have pursued this modification with a reasonable expectation of success that combining the various isolated Bifidobacterium longum strains would provide diverse microbiota that minimize the development of allergies. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claims 1-2, 4, and 8-9 are considered to be obvious over Barrett 1 as evidenced by Arboleya.
Regarding claim 6, as discussed above Barrett 1, as evidenced by Arboleya, makes obvious the composition of claim 1. The instant claim is drawn to a composition in which the cohort contains at least 60% of the total gene repertoire of the Bifidobacterium longum pangenome.  Since Barrett 1 teaches the same strains as those recited in claim 1, it follows that a cohort of at least five of these strains (a range which includes the obvious composition comprising the eleven Bifidobacterium longum strains taught by Barrett 1), would inherently have the characteristic of representing at least 60% of the total gene repertoire of the Bifidobacterium longum pangenome when the obvious combination of Bifidobacterium longum strains is performed.  
Regarding claim 17, as discussed above Barrett 1, as evidenced by Arboleya, makes obvious the composition of claim 1. The instant claim limits the composition to comprise at least 106 CFU per gram. For the reasons discussed above, it would have been obvious to combine each strain to create, for example, a probiotic formulation. To arrive at the composition at a specific concentration (at least 106 CFU per gram for the entire mixture of strains) would merely be a result of routine optimization. A person having ordinary skill would be motivated to have a composition comprising a certain amount of bacteria so that it could be added to a probiotic. There would be a reasonable expectation of success as the claimed composition does not require a particular effect or characteristic as a result of formulating the cohort composition. See MPEP 2144.05(II).

Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett 1 (Archives of Disease in Childhood Fetal and Neonatal Edition, 2015, Vol. 100, No. 5, page 1-6; cited in IDS filed 08/18/2020) and Barrett 2 (Applied and Environmental Microbiology, 2007, Vol. 73, No. 7, pages 2333-2337), as evidenced by Arboleya et al. (BMC Genomics, 2018, Vol. 19(33), pages 1-16; cited in IDS filed 08/18/2020).
The teachings of Barrett 1 and Arboleya are set forth above and applied herein. Barrett 1, as evidenced by Arboleya, is found to render claims 1-2, 4, 6, 8-9, and 17 obvious.
Regarding claims 3, 5, and 7, as discussed above, Barrett 1 and Arboleya make claims 1 and 2 obvious. 
Barrett 1 does not teach Bifidobacterium longum ssp. longum APC295.
Barrett 2 teaches the isolation and characterization of 18 bacterial strains which produce conjugated linoleic acid (CLA)(p. 2335, left col., par. 2 through p. 2336, left col., par. 1). These strains are summarized in table 1 (p. 2335). Barrett 2 teaches that CLA is a natural component of ruminant milk and tissue fat and there has been considerable interest in these biogenic isomers due to their potential health-promoting properties and proposed positive effects, most notably their anticarcinogenic, immune modulation, antiatherosclerotic, and anti-obesity activities (p. 2333, left col., par. 1). Although Barrett 2 does not teach the specific strain APC295, the specification states that “strains coded as DPC were isolated by Barrett and coworkers” and references Barret 2 (p. 30, lines 1-10). The specification teaches that Bifidobacterium longum spp. longum APC295 is also known as “DPC 6362” (i.e. is a strain coded as DPC). Thus, although Barrett 2 does not specifically recite Bifidobacterium longum strain APC295, the claimed strain was nonetheless disclosed by Barrett 2.
A person having ordinary skill in the art would have had particular motivation to include one of the strains taught by Barrett 2 (such as Bifidobacterium longum APC295) in the cohort composition since Barrett 2 teaches the strains were capable of producing CLA, a compound which has attracted considerable interest due to its potential health-promoting properties. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 3, 5, and 7 are considered to be obvious over Barrett 1 and Barrett 2 as evidenced by Arboleya. 

Claims 1-2, 4, 6, 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett 1 (Archives of Disease in Childhood Fetal and Neonatal Edition, 2015, Vol. 100, No. 5, page 1-6; cited in IDS filed 08/18/2020) as evidenced by Arboleya et al. (BMC Genomics, 2018, Vol. 19(33), pages 1-16; cited in IDS filed 08/18/2020), in view of Donnet-Hughes et al. (WO 2006/108824 A1).
The teachings of Barrett 1 and Arboleya are set forth above and applied herein. Barrett 1, as evidenced by Arboleya, is found to render claims 1-2, 4, 6, 8-9, and 17 obvious.
Regarding claims 10 and 16, as discussed above, Barrett 1, as evidenced by Arboleya, makes obvious claim 1. Barrett 1 suggests the concept of probiotic intervention with the claimed Bifidobacterium longum strains but does not specifically suggest a composition in the form of an infant milk formula, a food, or a dietary supplement. 
Donnet-Hughes et al. (hereinafter Donnet-Hughes) provides an infant formula comprising a source of protein, a source of lipids, a source of carbohydrates, and a probiotic and its use to modulate the immune system of a neonatal infant, to promote the development of a beneficial intestinal microbiota comparable with that found in breast fed babies (abstract). Donnet-Hughes teaches that the probiotic for this infant formula may be selected from any strain which satisfies the disclosed definition of a probiotic (“microbial cell preparations or components of microbial cells with a beneficial effect on the health or well-being of the host”; p. 4, lines 23-26), gives Bifidobacterium longum as a preferred species for the invention (p. 7, lines 12-31), and further teaches that the formula preferably comprises at least two different probiotics with particular preference to a combination of multiple Bifidobacterium strains (p. 7, lines 33-34; p. 8, lines 4-6; claim 9).
Donnet-Hughes teaches that it is proposed that adding probiotics to infant formula will encourage gut colonization to take place by promoting colonization with “good” bacteria such as Bifidobacteria rather than harmful bacteria (p. 1, lines 30-34). Moreover, introduction of these bacteria will promote maturation of the immune system of an infant and will suppress tendency to mount an inflammatory response against beneficial gut microbiota whilst maintaining a competent immune defense against colonization by pathogens (p. 3, lines 23-30). Finally, Donnet-Hughes teaches a continuing need to develop infant formula which will replicate human milk as far as possible both in terms of its nutritional and its bioactive properties (p. 2, lines 18-20).
The infant formula taught by Donnet-Hughes is considered to also be a food and a dietary supplement since Donnet-Hughes teaches infant formula is “foodstuff intended for the complete nutrition of infants during the first six months of life” (p. 4, lines 15-16). Applicant defines “food” to mean a man-made food product including beverages, food additives and food supplements (p. 21, line 31 through p.22, line 1)
Since Barrett 1, as evidenced by Arboleya, makes obvious the cohort of bacterial strains recited in claim 1, and Donnet-Hughes provides a teaching that multiple Bifidobacterium longum strains can be added to infant milk formula to encourage gut colonization with good bacteria and to modulate the immune system, it would have been obvious to persons having ordinary skill in the art to have formulated the composition of claim 1 into an infant milk formula, which is a food or dietary supplement. A person of ordinary skill could have pursued these formulations with a reasonable expectation of success since Donnet-Hughes provides a detailed method for manufacturing such a composition (p. 8, line 14 through p. 9, line 10; example 1, p. 9-10). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claims 10 and 16 are considered to be obvious over Barrett 1, as evidenced by Arboleya, in view of Donnet-Hughes.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651